Citation Nr: 0807286	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from January 31, 2003, to 
May 11, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since May 11, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from July 1965 until July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

By a July 2003 rating decision, the RO awarded a 10 percent 
disability rating effective January 31, 2003, for the 
veteran's PTSD.  During the pendency of this appeal, by a 
February 2007 rating decision, the RO increased this 
disability rating from 10 to 50 percent, effective May 12, 
2005.  

Further, in June 2004, the veteran requested review by a 
Decision Review Officer (DRO) of his claim on appeal.  In a 
December 2004 statement of the case, a DRO addressed his 
claim de novo as part of the appeal process. See 38 CFR § 
3.2600 (2007).  Accordingly, the Board considers the claim to 
have been properly adjudicated.


FINDINGS OF FACT

1.  From January 31, 2003, until May 11, 2005, the veteran's 
PTSD was manifest by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks due to depressed mood, panic attacks, and 
chronic sleep impairment. 

2.  Since May 12, 2005, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity.




CONCLUSIONS OF LAW

1.  For the period from January 31, 2003, until May 11, 2005, 
the criteria for a 30 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2007).

2.  For the period since May 12, 2005, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 4.21, 4.126, 4.130, DCs 9411, 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claims are 
appeals from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  However, as will be discussed 
below, the record does not support the assignment of 
different percentage ratings during the time period on 
appeal.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 10 percent rating is warranted when 
the evidence demonstrates ooccupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication. 

A 30 percent rating is assigned when the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to a 70 percent rating under DC 9411, 
the evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran's PTSD has been rated as 10 percent disabling 
prior to May 11, 2005, and as 50 percent disabling since May 
11, 2005.  He asserts that he is entitled to a higher rating 
for each of these periods.  The Board will examine his 
entitlement to a higher rating for each period in turn.   

I.  Greater than 10 Percent from January 31, 2003, to May 11, 
2005

Based on a review of the record, the Board finds that a 30 
percent rating is warranted from January 31, 2003, until May 
11, 2005.  Indeed, a 10 percent rating is intended to reflect 
only mild or transient symptoms that only occasionally impair 
the veteran occupationally.  Here, however, the competent 
evidence demonstrates that the veteran has continuing 
symptoms of PTSD that have lead to an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
panic attacks, and chronic sleep impairment.  

For example, a VA examination in April 2003 found that the 
veteran's mood was mildly dysphoric and he had depressive 
symptomatology.  A similar mood was described in later VA 
treatment records dated in September and October 2004.  VA 
treatment records dated in September and December 2004 and 
his April 2003 VA examination reflect that the veteran denied 
any suicidal ideation, plan or intent.  However, earlier VA 
treatment records dated in April 2004 note that he had 
thoughts of harming himself and was depressed.      

The Board notes that there was no suspiciousness noted in his 
April 2003 VA examination or in treatment records; however, 
there was signs of anxiety and panic attacks.  Specifically, 
private post-service treatment records from the Vet Center 
dated in April 2003 indicate that he reported experiencing  
hypervigilance and intrusive thoughts.  Also, during his 
April 2003 VA examination, he reported feeling intermittent 
discomfort in crowds that has caused him to remove himself 
from those situations.  Moreover, he also reported to the 
examiner that he has had panic attacks.  He recalled one 
panic attack that he experienced while driving to work that 
lasted 20 minutes.    

Further, the evidence shows chronic sleep impairment as 
contemplated under the next-higher 30 percent disability 
evaluation.  Specifically, in private treatment records from 
the Vet Center dated in April and May 2003, he reported the 
recurrence of nightmares.  Additionally, during his April 
2003 VA examination, the veteran reported disturbed sleep 
with combat related dreams.  At that time, he also indicated 
that he had difficulty falling sleep and only averaged 5 to 6 
hours of sleep a night.  In his notice of disagreement (NOD), 
he further detailed his problems sleeping and experiences 
with flashbacks.  Such findings are consistent with the next-
higher 30 percent disability rating.     

Moreover, later VA treatment records dated from September and 
December 2004 indicate that he was casually and appropriately 
dressed and that his speech was relevant, coherent, and 
normal in rate and volume with no tangential or 
circumstantial thought process.  He also did not present any 
delusional thinking, his thought process was organized, and 
his intellect and cognitive functions were average.  

Overall, due to the regularity of treatment and persistency 
of PTSD complaints, the veteran's symptomatology cannot 
fairly be characterized as transient.  Further, his symptoms 
also generally appear to be more than mild in degree given 
his persistent depressed mood, thoughts of harming himself, 
and his experiences of panic and sleep impairment.  He also 
reported at his VA examination in April 2003 that these 
symptoms have resulted in him working less.  

In further finding for the assignment of the next-higher 30 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)). 

In the present case, the evidence from January 2003 until May 
2005 reveals GAF scores ranging from 61 to 55.  In this 
regard, GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well.  GAF scores ranging 
between 51 and 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Based on the foregoing, the currently assigned 10 percent 
evaluation for the veteran's PTSD in effect from January 31, 
2003, until May 11, 2005, is found to under-represent the 
consistency and severity of his disability picture.  Indeed, 
the evidence is determined to be more consistent with the 
next-higher 30 percent rating which addresses symptoms of 
depressed mood, anxiety and poor sleep, all of which have 
been demonstrated in the record.

While it is determined that a 30 percent evaluation is 
appropriate for PTSD from January 31, 2003, until May 11, 
2005, the Board finds that the preponderance of the evidence 
is against a rating in excess of that amount for this period.  
As previously described, the veteran has not been shown 
during this period to have flattened affect or 
circumstantial, circumlocutory, or stereotyped speech, or 
impairment of short and long term memory.  Rather, his speech 
and memory were found to be normal.

Further, while there is evidence of panic attacks, there is 
no evidence that he had persistent attacks averaging more 
than once a week.  Additionally, there is no evidence that 
supports a finding of impaired judgment.  Rather, records 
from the Vet Center dated in April 2003 indicate that the 
veteran had good judgment.  VA treatment records dated in 
June 2003 and September 2004 also indicate that his judgment 
and insight were intact.  Moreover, there is no evidence that 
his PTSD has caused impaired abstract thinking or 
disturbances in motivation and mood.  

The veteran's functioning was also generally satisfactory 
regarding routine behavior, self-care, and normal 
conversation, which is consistent with a 30 percent 
disability rating under DC 9411.  In this regard, the April 
2003 VA examiner described the veteran's grooming and hygiene 
as good.  His speech was also relevant, fluent and goal 
directed at that time.  Moreover, treatment records from the 
Vet Center dated in April 2003 reflect that he had a neat 
appearance, friendly manner, above average intelligence, 
appropriate speech and affect, no delusions, disorganized 
thought, or hallucinations.  

While the record demonstrates that the veteran has had 
marital discord in the past, he reported at his April 2003 VA 
examination that he has a satisfactory relationship with his 
wife.  Subsequent records from the Vet Center dated in May 
and June 2003 also seem to indicate that the veteran's 
marital discord is largely due to his wife's alcohol abuse 
and not his PTSD symptoms.  Therefore, there is no evidence 
that he has difficulty establishing and maintaining effective 
work and social relationships that would warrant the next-
higher 50 percent rating.  As such, the Board finds that a 30 
percent evaluation, but no more, is warranted.  

II.  Greater than 50 Percent Since May 11, 2005

Thus far, the Board has assigned a 30 percent rating for the 
veteran's PTSD from January 31, 2003, until May 11, 2005.  
The final issue for the Board to address is whether the 
veteran is entitled to a rating in excess of 50 percent for 
the period since May 11, 2005.  

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for the period since May 12, 2005.  For example, the 
competent evidence does not demonstrate that the veteran has 
suicidal ideation consistent with the next-higher 70 percent 
rating.  Upon VA examination in January 2006, he indicated 
that he has occasional suicidal and homicidal thoughts, but 
he denied any intent.  VA treatment records dated in 2004 and 
2005 show that the veteran denied any suicidal ideation.  

Given the several occasions where he denied such suicidal and 
homicidal ideation, the weight of the evidence does not 
warrant a higher evaluation on this basis.  Indeed, there is 
no showing that the suicidal or homicidal thoughts cause 
occupational and social impairment to the extent contemplated 
under the next-higher 70 percent rating over any portion of 
the rating period on appeal.    

Regarding any speech or thought disorders, the Board notes 
the evidence does not show that his speech was intermittently 
illogic, obscure, or irrelevant.  For instance, during his VA 
examination in January 2006, the examiner noted that his 
speech and psychomotor activity were unremarkable.  

The Board acknowledges that the VA examiner found his remote 
and immediate memory were mildly impaired, which was 
demonstrated by loosing things, concentration level, and 
blocking out past memories.  However, the examiner also found 
that his recent memory was normal and his attention was 
intact.  Additionally, he had insight and was able to 
understand that he has a problem.  

VA treatment records dated in May and August 2005 reveal that 
the veteran has continued to have sleep impairment, including 
the presence of distressing and violent dreams.  Such 
findings are also consistent with those of the January 2006 
VA examination.  However, the objective evidence does not 
show that he has any speech or thought disorders that would 
rise to the level of occupational and social impairment as 
contemplated with the next-higher 70 percent evaluation for 
the rating period on appeal.

The objective evidence of record also fails to demonstrate 
obsessional rituals which interfere with routine activities.  
Moreover, while the veteran has complained of panic attacks 
and depression, there was only one occasion of a panic attack 
described at the January 2006 VA examination that he 
experienced over a year ago.    Thus, there is no showing 
that either symptom has affected his ability to function 
independently, appropriately and effectively.  

Furthermore, there is no showing of impaired impulse control.  
During the VA examination in January 2006, the veteran stated 
that he avoided being around people due to his fear of losing 
control.  VA treatment records dated in May 2006 indicate 
that his PTSD bothers him all the time and that he was 
hypervigilant with a startled reaction.  

Additionally subsequent VA treatment records dated in June 
and September 2006 indicate that he has continued to have 
problems with vigilance and that noises from equipment at 
work remind of him of his combat experiences.  However, the 
VA examiner in January 2006 found that his judgment was 
intact and that he had fair impulse control with no episodes 
of violence.  Moreover, the examiner also found that his 
behavior was appropriate.  

The evidence of record also does not any demonstrate spatial 
disorientation.  Rather, VA treatment records dated in May 
2005 and June 2006 indicate that he was alert and oriented in 
all three spheres.  He was also alert in all three spheres 
and his thought process was described as logical and goal 
directed during his January 2006 VA examination.  

Additionally, that examination report also revealed that his 
dress was appropriate and that he was able to maintain proper 
hygiene.  There is no other evidence of record inconsistent 
with these findings.  Therefore, the evidence does not 
reflect that he has any neglect of personal appearance and 
hygiene.

The evidence of record reveals the veteran may have an 
inability to maintain effective relationships.  Specifically, 
he indicated in his January 2006 VA examination that he has 
had frequent confrontations with his wife and has discussed 
divorce.  As mentioned previously, he largely attributed 
these problems to his wife's alcohol abuse.  Moreover, the 
relationship issues that he described do not rise to the 
level of occupational and social impairment as contemplated 
with the next-higher 70 percent rating.

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology has 
been accounted for in the 50 percent evaluation currently 
assigned and the overall weight of the evidence does not 
reveal a disability picture most nearly approximating the 
next-higher 70 percent rating.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board also considered the 
veteran's GAF scores since May 11, 2005.   During this 
period, his GAF scores ranged from 40 to 45.   

In this regard, GAF, scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Additionally, scores ranging from 31 
to 40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 40 to 45, a higher rating is not 
justified on this basis alone because the objective evidence 
does not demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as already discussed, the competent evidence does not 
show severe suicidal ideation, obsessional rituals, impaired 
impulse control, or neglect of personal appearance and 
hygiene due to his PTSD.  Additionally, while the January 
2006 VA examiner found he had severely impaired work, family 
and other relationships, his PTSD symptoms only caused a 
moderate decreased efficiency in his social and occupational 
functioning.  

Moreover, his decreased reliability and inability to perform 
work tasks was only mildly or transiently caused by his PTSD 
symptoms.  Because the GAF scores of 45 to 40 are not 
consistent with the objective findings of record, such scores 
are not probative as to his actual disability picture here.     

The Board has considered the statements from the veteran 
regarding his service-connected PTSD.  In particular, the 
details and evidence he submitted regarding his combat 
experiences, including a lay statement from a fellow 
serviceman.    

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges that the veteran's stressful combat 
experiences, which established service connection; however, 
as noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings, except as already identified.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  He submitted 
private treatment records, copies of unit records from 
February 1966 to June 1966, and statements in support of his 
claim, including a lay statement from a fellow serviceman.  
In addition, he was afforded VA medical examinations in April 
2003 and January 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A 30 percent disability rating, but no more, for PTSD is 
granted for the period from January 31, 2003, until May 11, 
2005, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 50 percent for the period since May 11, 
2005, is denied. 



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


